          Case 4:19-cv-00151-JAJ-SBJ Document 51 Filed 04/08/20 Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF IOWA
                                    CENTRAL DIVISION



    ANTONIO JOSE COOKS,

                    Plaintiff,                                      No. 4:19-CV-00151-JAJ-SBJ
    vs.
    DEAN NAYLOR; TANYA BISHOP; RYAN                                             ORDER
    DREYER; LAEKKON MCDANIEL;
    BRYCE PERRY; DARRAN RITCHIE;
    CHRIS WITT; and MICHAEL WADE,

                     Defendants.


          This case comes before the Court pursuant to Defendants’ Motion for Summary Judgment,
filed February 24, 2020. [Dkt. No. 35] Plaintiff responded in resistance on March 23, 2020. [Dkt.
No. 42] Defendants replied on March 30, 2020. [Dkt. No. 28] For the reasons that follow,
Defendants’ motion is GRANTED.
I. STATEMENT OF UNDISPUTED MATERIAL FACTS
          A. Initial Background and Parties
          Plaintiff Antonio Cooks (“Cooks”) was incarcerated at the Muscatine County Jail from
April 7, 2019 to September 16, 2019. 1 Defendant Captain Dean Naylor (“Naylor”) was the Jail
Administrator for the Muscatine County Jail. Defendant Tanya Bishop (“Bishop”) was the Food
Service Manager for the Muscatine County Jail. Defendants Laekkon McDaniel (“McDaniel”),
Bryce Perry (“Perry”), Darran Ritchie (“Ritchie”), Chris Witt (“Witt”), and Ryan Dreyer
(“Dreyer”) were correctional officers for the Muscatine County Jail. Defendant Michael Wade
(“Wade”) was a deputy for the Muscatine County Sheriff’s Office serving as a courthouse security
officer at the Muscatine County Courthouse.
          Cooks was booked into the jail at approximately 1:45 a.m. on April 7th, and correctional
officers informed him of the Muscatine County Jail’s Inmate Rule and Information Book (“Rule

1
 Unless otherwise noted, Undisputed Material Facts are taken from Docket Numbers 35-1 (Defendants’ Motion for
Summary Judgment), 42 (Plaintiff’s Response), and 49 (Defendants’ Response to Plaintiff’s Statement of Additional
Material Facts).

                                                       1
       Case 4:19-cv-00151-JAJ-SBJ Document 51 Filed 04/08/20 Page 2 of 14




Book”). Cooks identified his religious preference for a kosher diet to the correctional officer who
assisted him during his booking, but, per the Rule Book, he was aware that the correctional officer
lacked the ability to approve his request. Cooks was also aware of the jail procedures because he
had requested and been approved for a kosher diet during a 2015 incarceration at the same jail.
Cooks was placed in administrative segregation for approximately 40 hours due to a concern
regarding ties in his hair.
        During the time he was in administrative segregation, jail staff offered him meals from the
regular menu at each mealtime. Cooks admits he chose to fast rather than eat the non-kosher meals
and states that this is required by his religious beliefs. Specifically, he believed the meals violated
his kosher diet because they contained white bread and were served on trays which had likely been
used to serve non-kosher food. When Cooks told jail staff why he would not eat the meals, he was
told that he needed to file an Inmate Request Form so that the Food Service Manager could approve
his diet. Cooks claims he was unable to complete the request form and was not given a paper form
until the third day. He was placed in the general population unit at 5:30 p.m. on April 8, 2019. He
waited until 11:20 a.m. on April 9, 2019 to use a TurnKey Kiosk to submit an inmate request for
a Jewish Kosher diet. At that time, he stated that he had not eaten anything since the time of his
booking. Approximately half an hour later, the Food Service Manager spoke with Cooks and
approved him for a kosher diet. He began receiving kosher meals at with lunch that day and
continued to consume them through the rest of his incarceration. He also ordered kosher items off
the commissary menu.
        Cooks filed this lawsuit on May 20, 2019, and on July 1, 2019, this Court entered an Initial
Review Order dismissing several of Cooks’ claims pursuant to 28 U.S.C. § 1915A and denying
his motion for a preliminary injunction. On September 24, 2019, following the appearance of
counsel on his behalf, Cooks filed an Amended Complaint alleging five statutory and
constitutional claims arising from the conditions of his confinement at the Muscatine County Jail.
On October 21, 2019, Cooks filed a corrected amended complaint after realizing several
defendants were erroneously omitted from the amended complaint.
        B. Muscatine County Jail Procedures and Cooks’ Use of the Grievance System
        The Rule Book governs inmates’ conduct and outlines procedures for interacting with jail
administration. The jail also maintains a grievance system through which inmates may request
relief from jail administrators. Inmates may submit grievances on paper or through a TurnKey


                                                  2
       Case 4:19-cv-00151-JAJ-SBJ Document 51 Filed 04/08/20 Page 3 of 14




Kiosk. A correctional officer reviews each grievance and issues a decision on paper or through a
TurnKey message. Inmates may appeal an adverse decision to the Assistant Jail Administrator; at
all times relevant to this case, that individual was Lieutenant McCleary. Inmates may then appeal
denials of relief to the County Sheriff. The sheriff must respond within 10 days. Instructions for
this grievance review process are detailed on the grievance decision form, and Cooks received
these instructions no later than May 2, 2019. He admits that he read the instructions and was
familiar with the grievance process.
       Pursuant to the Rule Book, inmates must request a special religious diet by “provid[ing]
Jail Staff with this information when booked in, and specifically detail[ing] the special needs on
an Inmate Request Form to the Food Service Manager.” [Dkt. No. 35-1 ¶ 38 (quoting Appx. 46,
Inmate Rule and Info. Book at 18) (alteration in Dkt. 35-1)] These requests are generally approved,
and inmates are required to conform with the described procedure to ensure a reliable and orderly
review process by the Food Service Manager. Defendants, and the Rule Book, state that Inmate
Request Forms are available to inmates upon request and may be submitted to jail staff on a daily
basis. Further, Naylor states that inmates may also submit requests through the TurnKey Kiosk
system. Requests made through any means other than an Inmate Request Form or a TurnKey Kiosk
are not valid, and correctional officers do not have authority to approve an inmate’s special dietary
request. Cooks disputes that he had opportunity to submit an Inmate Request Form because he had
restricted access to the jail kiosk while he was on administrative segregation during the first 40
hours of his incarceration. Cooks states he had difficulty using the TurnKey Kiosk due to an injury
but does not allege he asked for help in operating the kiosk. Inmates in the general population have
access to the kiosks at scheduled intervals, including between 4 p.m. and 8:30 p.m. but he provides
nothing
       Cooks frequently availed himself of the grievance process—during 2019, he filed at least
24 grievances related to the conditions of his confinement. Some grievances were relevant to this
case, some were not; Cooks appealed many of these, but he abandoned most of them before
exhausting his appeal rights. The first grievance that Cooks appealed to the Jail Administrator was
grievance number 702019287, alleging he had been served frozen rice. Captain Naylor issued a
decision regarding that grievance on May 24, 2019 via TurnKey message. Naylor states that Cooks
did not appeal this decision to the sheriff. Cooks disputes that, “Mr. Cooks states that he did appeal
the grievance to the sheriff. Mr. Cooks was not the custodian of his jail file. He does not know


                                                  3
       Case 4:19-cv-00151-JAJ-SBJ Document 51 Filed 04/08/20 Page 4 of 14




what happened to that grievance, or where it may be found.” On July 18, 2019, Cooks filed
grievance number 702019505. On September 1, 2019, Cooks appealed this grievance to the sheriff,
the final level of the appeals process. Although the grievance process does not allow an inmate to
file a grievance directly with the sheriff, Cooks “went over Naylor’s head” and filed a “grievance”
directly with the sheriff on or about June 11, 2019.
       C. Details of the Muscatine County Jail Kosher Diet and Cooks’ Religious Diet
       The Muscatine County Jail maintains a kosher menu consisting of a two-week rotation of
scheduled meals. It was approved by a state-licensed dietitian in 2013 and contains more than 2400
calories each day. Since the dietitian’s approval, only minor changes and substitutions have been
made in the two-week food schedule. Inmates approved for a kosher diet are served this menu.
Kosher meals are prepared separately from the jail’s non-kosher foods using separate utensils and
containers pursuant to a set of preparation guidelines approved by an Orthodox Jewish Rabbi.
Kosher diet inmates may also order kosher items from the jail commissary menu. Cooks identifies
as a Hebrew Israelite, and he adheres to a special diet as part of his faith. He refers to this diet as
“Jewish Kosher” or “Ovo Lacto Pesco Vegetarian,” and it generally prevents him from eating red
meat or unleavened bread. Additionally, he must not eat meat and dairy in the same meal or use
dinnerware which has previously touched forbidden foods. Packaged foods marked with a kosher
symbol are permissible. Cooks agrees that all the foods on the jail’s kosher diet are kosher with
the exception of white bread, which he believes is not kosher.
       D. The Courthouse Incident
       On June 7, 2019, Cooks was in the custody of defendants Perry, Ritchie, and Witt in the
law library of the Muscatine County Courthouse awaiting a scheduled court appearance in his
underlying criminal case. Cooks was bound with a chain restraint at the wrists, waist, and ankle.
A court security officer, Deputy Wade, was also present. The law library was being used as a
temporary holding area for incarcerated defendants, but it is adjacent to a public hallway and is
not locked. While waiting Cooks was waiting in the library, the court entered an order continuing
his hearing. When Cooks was notified of this, he stood up and asked to see the judge. The
correctional officers declined to let him do so because no litigant is permitted to address the court
without a scheduled hearing.
       Cooks then walked away from the correctional officers and into the occupied public
hallway of the courthouse. The correctional officers told him to stop, saying “Wait, Cooks. Cooks,


                                                  4
       Case 4:19-cv-00151-JAJ-SBJ Document 51 Filed 04/08/20 Page 5 of 14




wait.” Officer Perry grabbed the back of Cooks’ shirt and said, “I’m going to tell you one more
time: stop.” Cooks began to taunt Perry, yelling, “What are you going to do, beat my ass?” and
“Ain’t nobody going to fuck with me.” When Cooks began to yell, Deputy Wade told Cooks,
“Let’s go, out,” reached for the sleeve of Cooks’ shirt and began to direct him out of the
courthouse. Cooks disputes what happened next, but Defendants’ Statement of Undisputed
Material Facts is wholly supported by the video footage. See Scott v. Harris, 550 U.S. 372, 380–
381 (2007) (“When opposing parties tell two different stories, one of which is blatantly
contradicted by the record, so that no reasonable jury could believe it, a court should not adopt that
version of the facts for the purposes of ruling on a motion for summary judgment.”). Cooks
dropped to the ground and was vocally resistant to verbal instructions to get up. He remained
supine and uncooperative while officers tried to lift him to his feet. (He claims he had sustained a
back injury.) Members of the public were present in the hallway, and at least one gentleman had
to move out of the way to avoid Cooks’ conduct. While the officers were trying to bring Cooks to
his feet, Cooks wrapped his legs and foot restraint around Officer Perry’s left leg, causing him to
begin to lose balance.
Deputy Wade viewed Cooks’ attempt to entangle Perry as an act of aggression and a safety threat
to the officers. He then placed his hand on Cooks’ neck, attempting to administer a pain compliance
tactic to a pressure point under Cooks’ jaw for less than ten seconds. The video shows Cooks
speaking with a normal volume and a forceful tone while Wade is in contact with his neck. While
still entangled with Perry’s leg, Cook said, “I don’t care if I break it.” Cooks only released Perry
after Perry kicked and briefly stood on his foot. Cooks remained limp. Wade and Perry had to carry
him several feet by his waist restraint and foot chains until he was safely removed from the
building. Less than two minutes elapsed between the time Cooks entered the public hallway and
when officers removed him from the courthouse. Approximately three minutes after that, Cooks
was able to stand and walk on his own to a waiting jail van. He subsequently pled guilty to
assaulting a law enforcement officer under Iowa Code § 708.3(a) in connection with the courthouse
incident, barring his excessive force claim under the holding of Heck v. Humphrey. See Heck v.
Humphrey, 512 U.S. 477 (1994). During the entire incident, all four officers were armed with their
service weapons.
       E. Cooks’ Allegations of Retaliation
       Cooks alleges that defendants have retaliated against him by: providing inadequate


                                                  5
       Case 4:19-cv-00151-JAJ-SBJ Document 51 Filed 04/08/20 Page 6 of 14




nutrition, improperly substituting non-kosher items on his meal tray, serving him cold or frozen
meals, assaulting him at the courthouse on June 6, 2019, and filing false disciplinary reports against
him. He admits that neither Naylor nor Bishop indicated to him that their menu choices were due
to his religious expression, grievances, or his lawsuit. In regard to their denial of his request for
bagels, he admits that Bishop told him they would be cost-prohibitive. Although he testified that
his only evidence that his kosher diet was intended as retaliation is that he was given sliced bread
that he was not supposed to receive, he maintains that the record contains other evidence of
retaliation regarding his diet as described above. He admits that Bishop testified that: (1) her
decisions regarding Cooks’ menu were not motivated by his exercises of constitutional rights; (2)
she never omitted, substituted, or froze any of his food in retaliation for his diet, grievances, or
lawsuit; and (3) any deviations from his normal food service would have been unintentional.
However, he claims that “her actions belie her words” because she submitted a “false disciplinary
report” accusing Cooks of sharing his meals. He admits that he also received a disciplinary report
from Sergeant McDaniel for reacting poorly to missing his mealtime. Cooks further admits that
his suspicion as to Bishop and McDaniel’s motives in writing the reports was merely conjunctural.
Similarly, Cooks claims that “his perception that [the officers’ actions at the courthouse] were
retaliatory was based on the sum of his experience at the Muscatine County Jail.”
II. LEGAL STANDARDS FOR SUMMARY JUDGMENT AND QUALIFIED IMMUNITY
       Federal Rule of Civil Procedure 56 provides that a “court shall grant summary judgment if
the movant shows that there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” FED. R. CIV. P. 56(a); see also Med. Liab. Mut. Ins. Co. v. Alan
Curtis L.L.C., 519 F.3d 466, 471 (8th Cir. 2008); Kountze ex rel. Hitchcock Found. v. Gaines, 536
F.3d 813, 817 (8th Cir. 2008) (“[S]ummary judgment is appropriate where the pleadings, discovery
materials, and any affidavits show that there is no genuine issue as to any material fact and that
the movant is entitled to summary judgment as a matter of law.”). In making this determination,
the Court must examine the evidence in the light most favorable to the nonmoving party. See HDC
Med., Inc. v. Minntech Corp., 474 F.3d 543, 546 (8th Cir. 2007).
       To survive a motion for summary judgment, a plaintiff must “set out specific facts showing
a genuine issue for trial.” FED. R. CIV. P. 56(e). “[A]n issue of material fact is genuine if the
evidence is sufficient to allow a reasonable jury verdict for the nonmoving party.” Great Plains
Real Estate Dev., L.L.C. v. Union Cent. Life Ins., et al., 536 F.3d 939, 944 (8th Cir. 2008) (internal


                                                  6
       Case 4:19-cv-00151-JAJ-SBJ Document 51 Filed 04/08/20 Page 7 of 14




citation omitted). “A genuine issue of fact is material if it ‘might affect the outcome of the suit
under the governing law.’” Saffels v. Rice, 40 F.3d 1546, 1550 (8th Cir. 1994) (internal citation
omitted). “‘[T]he substantive law will identify which facts are material.’” Guinan v. Boehringer
Ingelheim Vetmedica, Inc., 803 F. Supp. 2d 984, 993 (N.D. Iowa 2011) (quoting Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “The mere existence of a scintilla of evidence in
support of the plaintiff’s position will be insufficient; there must be evidence on which the jury
could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252.
       Because Cooks has sued Defendants in their individual and official capacities, the Court
must also apply qualified immunity analysis. “Qualified immunity shields government officials
from liability in a § 1983 action unless the official’s conduct violates a clearly established
constitutional or statutory right of which a reasonable person would have known.” Brown v. City
of Golden Valley, 574 F.3d 491, 495 (8th Cir. 2009). “Qualified immunity involves the following
two-step inquiry: (1) whether the facts shown by the plaintiff make out a violation of a
constitutional or statutory right, and (2) whether that right was clearly established at the time of
the defendant’s alleged misconduct.” Id. at 496. As noted by the Eighth Circuit Court of
Appeals, “[t]he Supreme Court has generously construed qualified immunity to shield ‘all but the
plainly incompetent or those who knowingly violate the law.’” Littrell v. Franklin, 388 F.3d 578,
582 (8th Cir. 2004) (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)).
III. ANALYSIS AND CONCLUSIONS
       Defendants argue that this Court should grant summary judgment because: (1) Cooks failed
to exhaust administrative remedies on all claims; (2) Cooks’ religious dietary preference was
wholly accommodated; (3) the diet was adequately nutritious; (4) Defendants’ use of force was
objectively reasonable; and (5) Cooks admits his retaliation claims are unfounded.
       A. Cooks Failed to Exhaust Administrative Remedies
       This Court has federal-question jurisdiction over this case pursuant to the Prison Litigation
Reform Act (“PLRA”), which states, “No action shall be brought with respect to prison conditions
under section 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison,
or other correctional facility until such administrative remedies as are available are exhausted.” 42
U.S.C. § 1997(a). “[T]hat mandatory language means a court may not excuse a failure to exhaust,
even to take such [special circumstances] into account.” Ross v. Blake, 136 S.Ct. 1850, 1856–57
(2016). Exhaustion entails observing the “critical procedural rules” of the jail’s formal grievance


                                                  7
      Case 4:19-cv-00151-JAJ-SBJ Document 51 Filed 04/08/20 Page 8 of 14




procedure. Muhammad v. Mayfield, 933 F.3d 993, 1001 (8th Cir. 2019) (quoting Woodford v. Ngo,
548 U.S. 81, 85 (2006)). If an inmate fails to appeal a grievance to the highest level of review or
otherwise abandons a lower-level grievance response, they are foreclosed from suing on that
complaint. King v. Iowa Dep’t of Corr., 598 F.3d 1051, 1053–54 (8th Cir. 2010). Only in the case
that grievance procedures are not “capable of use” to obtain “some relief for the action complained
of” is an inmate relieved of the exhaustion burden. Ross, 136 S.Ct. at 1859.
       Plaintiff argues that because, “Every time Cooks filed a grievance or made a complaint,
Cooks was told to stop complaining and that no changes would be made. Further . . . Cooks was
subjected to retaliation for his complaints. Under these circumstances, Cooks has exhausted the
‘available’ remedies.” [Dkt. No. 46. p.22 (citing Ross)] In Ross, the Supreme Court identified three
rare circumstances under “an inmate’s duty to exhaust ‘available’ remedies does not come into
play.” Id. at 1859–60. These are when the administrative scheme: (1) operates as a simple dead
end, for example, a prison rule book directs inmates to an office that disclaims the ability to
consider grievances; (2) is “so opaque that it becomes, practically speaking, incapable of use[,]”
such as when the rules are “so confusing that . . . no reasonable prisoner can use them[;]” and (3)
when prison leadership “thwart[s] inmates from taking advantage of a grievance process through
machination, misrepresentation, or intimidation.” Id. Cooks admits that he filed this lawsuit before
any of his grievances had even reached the penultimate decision-making level. He does not allege
the type of dead-end, confusing, complex, or counterfeit grievance process that meets the criteria
described in Ross. For these reasons, the Courts holds that Cooks did not exhaust administrative
remedies as required by the PLRA. However, even if Cooks had exhausted available administrative
remedies, the undisputed facts show that each of the claims also fails as a matter of law.
       B. Cooks’ Religious Dietary Preference Was Wholly Accommodated and Nutritious
       Cooks alleges violations of his free expression rights under the First Amendment and the
Religious Land Use and Institutionalized Persons Act (“RLUIPA”). He argues that his religious
freedom was violation when jail officials “refused” to provide him with kosher meals during his
first days of incarceration, when they did not alter the kosher menu to fit his requests, and when
they gave him kosher meals that contained allegedly “non-kosher” white bread. “[W]hen a prison
regulation impinges on inmates’ constitutional rights, the regulation is valid if it is reasonably
related to legitimate penological interests.” Turner v. Safley, 482 U.S. 78, 89–90 (1987). Under
RLUIPA, jail officials cannot “substantial[ly] burden” an inmate’s religious practices unless the


                                                 8
       Case 4:19-cv-00151-JAJ-SBJ Document 51 Filed 04/08/20 Page 9 of 14




burden furthers “a compelling government interest” and is the least restrictive means possible. 42
U.S.C. § 2000cc-1(a). The inmate bears the burden of demonstrating that the challenged practice
substantially burdens his religious exercise, and “[w]here an in image has not put forth sufficient
evidence under RLUIPA to demonstrate a substantial burden on his religious exercise, his claim
fails under the Free Exercise Clause of the First Amendment as well.” Van Wyhe v. Reisch, 581
F.3d 639, 657 (8th Cir. 2009); see 42 U.S.C. 2000cc-2(b).
       The Ninth Circuit has held that requiring an inmate to “sign a piece of paper effectively to
satisfy standing and exhaustion requirements is by no stretch a substantial burden . . . .” Resnick v.
Adams, 348 F.3d 763, 768 n.6 (9th Cir. 2003). “Prison officials are experts in running prisons and
evaluating the likely effects of altering prison rules, and Courts should respect that expertise.” Holt
v. Hobbs, 574 U.S. 352, 364 (2015). “We do not read RLUIPA to elevate accommodation of
religious observances over an institution’s need to maintain order and safety. Our decisions
indicate that an accommodation must be measured so that it does not override other significant
interests.” Cutter v. Wilkinson, 544 U.S. 709, 722 (2005). To demonstrate a constitutional violation
regarding the nutrition of his food, Cooks would need to show “that the food he was served was
nutritionally inadequate or prepared in a manner presenting an immediate danger to his health, or
that his health suffered as a result of the food.” Ingrassia v. Shafer, 825 F.3d 891, 897 (8th Cir.
2016) (citing Wishon v. Gammon, 978 F.2d 446, 449 (8th Cir. 1992)).
       Cooks admits that he was aware of proper jail procedure for requesting kosher meals, and
he admits that he had access to a TurnKey Kiosk during his time in administrative segregation and
in the general population. He claims that he could not access the Kiosk during his time in
administrative segregation due to an unspecified injury. He alleges that the jail officers did not
give him an Inmate Request Form when he verbally requested a kosher diet, but he does not allege
that he asked for an Inmate Request Form. When Cooks entered the general population, he did not
use the TurnKey Kiosk at the first opportunity, but instead waited until the next day to request his
kosher diet following proper procedures. Once he made the proper request, jail staff saw to his
request within half an hour. It is undisputed that the request process exists to provide an orderly
way for each request to be reviewed and approved by the appropriate jail staff. It is further
undisputed that the kosher diet was approved by a dietician, provided at least 2400 calories a day,
and could be supplemented by kosher items from the commissary.
       The Court holds that the delay in providing Cooks with a kosher diet did not substantially


                                                  9
      Case 4:19-cv-00151-JAJ-SBJ Document 51 Filed 04/08/20 Page 10 of 14




burden the exercise of his religion. First, it is imperative that the Muscatine County Jail have a
uniform system of inmate requests so that inmate needs can be addressed in an orderly and
documented fashion and so that departments such as Food Services can plan how to order, prepare,
and serve a variety of diets to the appropriate prisoners. Given that the Muscatine County Jail
cannot anticipate what the dietary needs of its new inmates will be on any given day, it is not
necessarily feasible for them to have multiple special diets available at all times. Requiring uniform
notification from the inmates is an administrative necessity and protects the needs of both the jail
and the inmates. Second, Cooks did not avail himself of the TurnKey Kiosks when in
administrative segregation, nor did he avail himself of the TurnKey Kiosks when in the general
population until his second day. Cooks’ participation in the delay of his kosher diet significantly
hampers his ability to claim that the jail substantially burdened the exercise of his religion. Once
he followed the proper procedure, they accommodated his needs within half an hour. Third, the
kosher diet was approved by a dietitian, provided at least 2400 calories a day, and could be
supplemented by kosher commissary purchases. It was not nutritionally deficient. By requiring
Cooks to use the Inmate Request Form or the TurnKey Kiosk to request his kosher diet, the
Muscatine County Jail used the least restrictive means possible to further a compelling government
interest in maintaining order and safety within the jail. The undisputed facts show that Cooks’ free
exercise of his religion was not substantially burdened under RLUIPA or the First Amendment
and his claim fails as a matter of law. Even if Cooks’ claim under RLUIPA did not fail, Defendants
are entitled to qualified immunity because it was not clearly established that Cooks had a statutory
or constitutional right to bypass the jail’s administrative procedures to receive a near-immediate
kosher diet.
       C. Defendants’ Use of Force Was Objectively Reasonable
       The Court makes two holdings as to Cooks’ excessive force claims. First, that the officers’
actions were objectively reasonable, and therefore the claim fails as a matter of law; and second,
that the claim is barred by Supreme Court’s holding in Heck v. Humphrey. See Heck v. Humphrey,
512 U.S. 477, 486–87 (1994). Finally, the Court notes that even if Cooks’ excessive force claim
did not fail or was not barred, the officers would be entitled to qualified immunity because Cooks
did not establish a constitutional or statutory right to be free from excessive force while assaulting
a correctional officer and being noncompliant with officers’ reasonable requests.
       The initial inquiry is whether the facts as established show that the officers’ use of force


                                                 10
      Case 4:19-cv-00151-JAJ-SBJ Document 51 Filed 04/08/20 Page 11 of 14




was objectively unreasonable and therefore in violation of Cooks’ Fourteenth Amendment right as
a pretrial detainee. Kinglsey v. Hendrickson, 135 S.Ct. 2466, 2472 (2015); see also Graham v.
Connor, 490 U.S. 386, 395 (1989) (“In addressing an excessive force claim brought under § 1983,
analysis begins by identifying the specific constitutional right allegedly infringed by the
challenged application of force.”). To evaluate claims that officers used excessive force in
violation of the Fourteenth Amendment, an objective reasonableness standard is used which
questions “whether the officers’ actions [were] ‘objectively reasonable’ in light of the facts and
circumstances confronting them, without regard to their underlying intent or motivation.” Graham,
490 U.S. at 396. The reasonableness of an officer’s use of force is evaluated “from the perspective
of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Id. This inquiry
considers the “spilt-second decisions” that officers are often forced to make in “circumstances that
are tense, uncertain, and rapidly evolving.” Id. at 397. Circumstances relevant to the
reasonableness of the officers’ conduct include, “the relationship between the need for the use of
force and the amount of force used; the extent of the plaintiff’s injury; any effort made by the
officer to temper or to limit the amount of force; the severity of the security problem at issue; the
threat reasonably perceived by the officer; and whether the plaintiff was actively resisting.”
Parrish v. Dingman, 912 F.3d 464, 467 (8th Cir. 2019) (internal quotation marks and citation
omitted). The Eighth Circuit Court of Appeals has regularly upheld correctional officers’ use of
force against noncompliant inmates, including taking inmates to the ground, using a taser to subdue
an inmate, and using an “arm-bar” takedown technique. See id. at 568; see also Ryan v. Armstrong,
850 F.3d 419, 428 (8th Cir. 2017); Hicks v. Norwood, 640 F.3d 839, 842 (8th Cir. 2011).
       Plaintiff argues that he is not required to exhaust remedies under the PLRA as to this claim
because it does not relate to prison conditions. Inmate excessive force claims are governed by
section 1997e(a), regardless of which aspect of incarcerated life is at issue. Porter v. Nussle, 122
S.Ct. 983, 992 (2002). Cooks does not escape the PLRA requirements because he had been
transported outside the jail for a court hearing or because a Court Security Officer aided jail
personnel in handling Cooks’ outburst. See Gibson v. Weber, 431 F.3d 339 (8th Cir. 2005)
(upholding dismissal for failure to exhaust with correctional officers and outside medical personnel
as defendants). He further argues that material issues of fact preclude summary judgment,
specifically Cooks’ confusion regarding the cancelation of the hearing, the officers’ “escalation”
of the situation rather than “de-escalating” it, their refusal to “resolve Cooks’ problem,” Wade’s


                                                  11
      Case 4:19-cv-00151-JAJ-SBJ Document 51 Filed 04/08/20 Page 12 of 14




conduct with regard to his contact with Cooks’ neck; Cooks’ entanglement with Perry’s legs;
Cooks’ purported back injury, and the officers’ actions in carrying Cooks out of the courthouse.
Cooks’ confusion is not relevant to this issue—regardless of whether he was confused, it is
undisputed that he was noncompliant with the officers’ instructions. Nor is an assertion that the
officers should have “de-escalated” the situation by solving Cooks’ problem. Cooks did not give
them a chance to do either because he moved into the hallway and began yelling. The rest of the
alleged fact issues are directly contradicted by the video. Finally, Plaintiff argues that while he was
noncompliant, his resistance did not justify the use of force at all.
       The Court holds that the officers’ conduct was entirely reasonable throughout the entire
encounter at the jail. The incident is on video, and the video wholly establishes the facts as
described by Defendants. When Cooks leaves the law library, he enters a public hallway and
members of the public are very near him. His tone is belligerent, and he refuses to comply with
officers’ requests to halt. The threat to both the public and the officers was severe and imminent.
Cooks swears and uses threatening language, and he purposely entangles himself with Perry’s legs.
He tells Perry that he doesn’t care if he breaks Perry’s leg. Cook is alert and speaking throughout
the less-than-10 second period when Wade’s hand was in contact with neck. The video shows the
officers moving as a team to transport a noncompliant, threatening, and assaultive inmates out of
a public area of the courthouse. They were armed with their service weapons but did not use or
threaten to use the weapons during the incident. The officers used the minimum amount of force
possible—employing their bodies tactically and leveraging Cooks’ restraints—to restrain Cooks
in order to protect the public and themselves. Once Cooks chooses to get up and walk to the prison
van, they cease physical contact with him and allow him to walk alone to the van. The officers did
nothing wrong. Their use of force was objectively reasonable, and Cooks’ actions later resulted in
his conviction for assaulting a law enforcement officer. The undisputed facts, as established by the
video recording of the courthouse incident, demonstrate that the officers did not use excessive
force during the encounter. The claim fails as a matter of law.
       Furthermore, the claim is barred by the Supreme Court’s holding in Heck v. Humphrey:
               We hold that, in order to recover damages for allegedly unconstitutional
               conviction or imprisonment, or for other harm caused by actions whose
               unlawfulness would render a conviction or sentence invalid, a § 1983
               plaintiff must prove that the conviction or sentence has been reversed on
               direct appeal, expunged by executive order, declared invalid by a state
               tribunal authorized to make such determination, or called into question by

                                                  12
      Case 4:19-cv-00151-JAJ-SBJ Document 51 Filed 04/08/20 Page 13 of 14




               a federal court's issuance of a writ of habeas corpus, 28 U.S.C. § 2254. A
               claim for damages bearing that relationship to a conviction or sentence that
               has not been so invalidated is not cognizable under § 1983. Thus, when a
               state prisoner seeks damages in a § 1983 suit, the district court must
               consider whether a judgment in favor of the plaintiff would necessarily
               imply the invalidity of his conviction or sentence; if it would, the complaint
               must be dismissed unless the plaintiff can demonstrate that the conviction
               or sentence has already been invalidated.

Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). Because a judgment in his favor would
necessarily imply the invalidity of Cooks’ state-court guilty plea, this complaint cannot stand until
such time as that conviction or sentence is invalidated.
       D. Cooks’ Retaliation Claims Are Unfounded
       Cooks’ testimony regarding his retaliation claims is murky at best. In order to prevail on
his constitutional retaliation claim, Cooks “must demonstrate (1) that he engaged in a protected
activity; (2) that the government official took adverse action against him that would chill a person
of ordinary firmness from continuing in the activity; and (3) that the adverse action was motivated
at least in part by the exercise of the protected activity.” Santiago v. Blair, 707 F.3d 984, 991 (8th
Cir. 2013) (internal citation omitted). To demonstrate the third element, Cooks needs to show that
“but for the retaliatory motive” the official would not have engaged in the alleged behavior. Haynes
v. Stephenson, 588 F.3d 1152, 1156 (8th Cir. 2016). Cooks testified that his retaliation accusations
against Bishop and McDaniel were merely conjecture or suspicion on his part, and that his
retaliation allegations against the correctional officers for the courthouse incident were a reaction
to the sum of his experience at the jail rather than to anything specific. While one would certainly
not expect any of the defendants at admit to retaliatory behavior, Cooks has not presented a scintilla
of evidence to suggest any defendant had a retaliatory motive for any of the alleged behavior.
Cooks simply has not generated a fact issue nor presented any evidence that the officials had a
retaliatory motive for their actions. His claim fails as a matter of law.
       For these reasons, the Court GRANTS Defendants’ Motion for Summary Judgment.




                                                  13
      Case 4:19-cv-00151-JAJ-SBJ Document 51 Filed 04/08/20 Page 14 of 14




Upon the foregoing,


       IT IS ORDERED that Defendants’ Motion for Summary Judgment is GRANTED. The
Clerk shall enter judgment in favor of Defendants and against Plaintiff.


       DATED this 8th day of April, 2020.




                                                14
